Citation Nr: 0804447	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  03-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for cold weather 
injuries to both feet.  

2.	Entitlement to service connection for a depressive 
disorder.  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1956 to November 
1957.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

In March 2005, the Board denied the veteran's claims on 
appeal, in addition to an increased rating claim for a hernia 
disorder.         

In May 2007, the U.S. Court of Appeals for Veterans Claims 
(Court) affirmed the denial of the veteran's increased rating 
claim.  But, with regard to the two service connection claims 
noted above, the Court remanded this matter to the Board for 
further development.  

In the Briefs submitted to the Court, from the veteran's 
attorney and from the VA Office of General Counsel, it is 
agreed that remand is appropriate in order to conduct an 
additional search for medical evidence.     

Following review of the record, the Board finds remand to the 
RO necessary here.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran maintains that he experienced cold injury to his 
feet during active duty.  He maintains that he underwent 
treatment for this injury at the Walter Reed Army Hospital 
Center (WRAMC).  He also maintains that this injury and the 
treatment led to a depressive disorder.    

The record shows that, between February and March 1957, the 
veteran underwent medical treatment at WRAMC for a hernia.  
But the WRAMC records do not refer to cold injury or to 
depression.  

In the Briefs to the Court, it is agreed that VA should again 
attempt to obtain medical evidence from WRAMC.  In 
particular, the parties agreed that medical evidence dated 
between April 1956 and January 1957 should be sought.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact WRAMC and 
request copies of all medical evidence 
pertaining to the veteran's care there.  

2.  The RO should specifically detail 
its efforts to obtain records from 
WRAMC, whether additional records are 
obtained or not.  

3.  The veteran should be scheduled for 
examinations with appropriate 
specialists in order to determine the 
etiology, nature, and severity of any 
cold injury to the feet or of any 
depressive disorder.  The claims file 
must be made available to and reviewed 
by the examiners in conjunction with 
the examinations, and the examination 
reports should reflect that such 
reviews were made.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Any complaints of the 
veteran should be reported.   

4.  In reviewing the claims file, the 
examiners should pay particular 
attention to the lay statements of 
record, and to the medical opinions of 
record.            

5.  Each examiner should then advance an 
opinion as to the likelihood (likely, at 
least as likely as not, not likely) that 
any current respective disorder relates 
to service.  Each examiner should provide 
a complete rationale for conclusions 
reached.   

6.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).















These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



